CARMICHAEL, Judge,
concurring in result:
Applying Watkins I agree that the challenged specification is legally sufficient. In resolving this issue, however, I believe the language of the specification controls. *867My reading of Watkins reveals no abandonment of this long-standing principle. See e.g., United States v. Stevens, 19 M.J. 284, 286 (C.M.A.1985) (Cox, J.) (quoting sufficiency rule announced in Sell, infra)) United States v. Sell, 3 U.S.C.M.A. 202, 206, 11 C.M.R. 202, 206 (C.M.A.1953) (necessary facts in any form or by fair construction must appear within specification). In Watkins, Judge Cox first looked to the specification and determined from its language that it was not “so defective that it ‘[could not] within reason be construed to charge a crime.’ ” 21 M.J. at 210. Thus, to this extent, the rule for determining sufficiency remains unchanged. As for the charge, in my opinion it neither benefits a flawed specification nor mars an otherwise sufficient specification.